NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted May 14, 2008*
                                       Decided July 1, 2008

                                              Before

                                  FRANK H. EASTERBROOK, Chief Judge

                                  JOHN L. COFFEY, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge

No. 07‐3374

ALESIA B. BRYANT,                                      Appeal from the United States District
     Plaintiff‐Appellant,                              Court for the Northern District of Indiana,
                                                       Fort Wayne Division.
       v.
                                                       No. 06  C  261
FORT WAYNE METROPOLITAN
HUMAN RELATIONS COMMISSION,                            Roger B. Cosbey,
et al.                                                 Magistrate Judge.
        Defendants‐Appellees.

                                            O R D E R

      In July  2006  Alesia  Bryant  filed  a  complaint  against  her  former  employer,  the  Fort
Wayne Metropolitan Human Relations Commission, as well as the Commission’s Director,
Gerald  Foday,  and  its  President,  Maye  Johnson  (collectively  the  “Commission”).  Bryant
claimed that they had discriminated against her on the basis of sex and retaliated against her


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 07‐3374                                                                                         Page 2

for participating in the investigation of another employee’s sexual‐harassment complaint, in
violation of Title VII of the Civil Rights Act of 1964. See 42 U.S.C. §§ 2000e‐2, 2000e‐3. She also
accused  the  defendants  of  defaming  her  by  criticizing  her  work  performance  in  various
publications. A magistrate judge, hearing the case by consent of the parties, granted summary
judgment to the Commission. Bryant appeals, and we affirm. 

        In reviewing a grant of summary judgment, we construe the facts in the light most
favorable to the non‐moving party. See Steen v. Myers, 486 F.3d 1017, 1019 (7th Cir. 2007). The
magistrate judge, however, held that Bryant had admitted certain facts under FED. R. CIV. P. 36
and that those admissions doomed her claims, and so we must first address that ruling. In
January 2007 the Commission sent Bryant a set of interrogatories, requested the production of
certain documents, and requested the following admissions under Rule 36: (1) that she did not
submit  the  required  notice  of  a  tort  claim  to  the  Commission,  (2)  that  she  did  not  file  her
complaint within 90 days of receiving the EEOC’s notice of her right to sue, (3) that she had no
evidence that her gender or her participation in protected activity motivated her dismissal, and
(4) that she had no evidence that any of the defendants made any false statements about her.
Bryant did not respond to the Commission’s requests.

         The discovery deadline passed, and the Commission moved for summary judgment,
arguing that Bryant’s failure to respond to its Rule 36 requests for admission meant that she
had admitted the specified facts, and that those admissions rendered her claims meritless.
When  Bryant  responded  to  the  Commission’s  motion  for  summary  judgment,  she  also
submitted belated denials to the Commission’s request for admissions, along with an affidavit
contradicting the facts she had admitted under Rule 36 and identifying for the first time the
articles in which she alleged the defamatory statements had been published. Bryant’s counsel
also submitted an affidavit admitting that his oversight and poor organization caused the delay
in responding to the Commission’s discovery requests. He further stated that he had served the
Commission  with  a  notice  of  a  tort  claim  the  previous  day,  and  he  asserted  that  the
discrimination and retaliation claims were timely because, on information and belief, Bryant
had filed her complaint within 90 days of the date she believed she had received the notice of
a right to sue from the EEOC. The Commission moved to strike Bryant’s tardy responses to its
requests for admission, as well as the portions of Bryant’s affidavit that conflicted with her Rule
36 admissions. Bryant did not respond to the motion.

        The magistrate judge granted the Commission’s motion to strike. He concluded that
Bryant admitted the facts in the Commission’s request for admissions under Rule 36 because
she failed to file a timely response to them, and he struck all statements in Bryant’s affidavit
that  conflicted  with  those  admissions.  The  magistrate  judge  also  struck  the  articles  Bryant
submitted because she disclosed them after the discovery period had expired. See FED. R. CIV.
P. 26(a)(1)(A)(ii), 37(c)(1). 
No. 07‐3374                                                                                  Page 3


        The magistrate judge then concluded that Bryant’s retaliation and discrimination claims
were untimely because she had admitted that she had not filed her complaint within 90 days
of  receiving  the  EEOC’s  right‐to‐sue  notice.  Although  that  ruling  was  enough  to  support
summary  judgment  in  the  Commission’s  favor,  the  magistrate  judge  also  discussed  the
substance of Bryant’s claims and concluded that Bryant had produced no evidence to satisfy
their  required  elements.  Turning  to  her  defamation  claim,  the  magistrate  judge  granted
summary judgment to the Commission because Bryant’s attorney admitted that Bryant had
failed to serve the Commission with a notice of the tort claim until two years after the articles
were published, well beyond the deadline established by Indiana law.

       On appeal Bryant concedes the futility of challenging the magistrate judge’s grant of
summary judgment unless she is allowed to rely on the evidence that she submitted in her
response to the Commission’s motion for summary judgment. She argues that the magistrate
judge’s decision to strike her tardy responses to the Commission’s discovery requests was not
“preordained”  and  that  it  violated  the  purpose  and  function  of  summary‐judgment
proceedings. Bryant contends that her tardy disclosure of the allegedly defamatory articles
could not have harmed the Commission because the articles were already in the public domain.



        There are a host of problems with Bryant’s position. First, she waived her right to contest
the magistrate judge’s decision to strike her tardy discovery submissions when she failed to
respond to the Commission’s motion to strike. See Mote v. Aetna Life Ins. Co., 502 F.3d 601, 608
n.4  (7th  Cir.  2007).  Second,  she  cannot  show  that  the  judge’s  decision  was  an  abuse  of
discretion. See Mannoia v. Farrow, 476 F.3d 453, 456 (7th Cir. 2007). Bryant admitted that she did
not respond to the Commission’s request for admissions until well after the expiration of the
30‐day  deadline  set  by  Rule  36(a).  Under  Rule  36,  facts  are  deemed  admitted  unless  the
receiving party denies or objects to them within 30 days. Although the Rule offers a way to
withdraw admissions by filing a motion and showing lack of prejudice to the requesting party,
see Rule 36(b), Bryant never availed herself of this option. Bryant therefore admitted that her
claims under Title VII were untimely filed, that she has no evidence proving that either her
gender or her protected activity caused her dismissal, that she failed to file the required notice
of her tort claim with the Commission, and that neither Foday nor Johnson made any false
statements about her. The magistrate judge did not abuse his discretion when he found the
matters set forth in the requests to be “conclusively established,” see Rule 36(b). On those facts,
Bryant’s case was doomed.

                                                                                         AFFIRMED.